                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                       STATESBORO DIVISION

GINO PHARMS,                           )
                                       )
      Plaintiff,                       )
                                       )
v.                                     )            CV619-060
                                       )
NATIONAL CREDIT                        )
SYSTEMS, INC.,                         )
                                       )
      Defendants.                      )

                                     ORDER

      Plaintiff Gino Pharms has filed a “notice” of substitution of counsel.

See doc. 17.        Although submitted on a form provided by the

Administrative Office of the United States Courts, the “notice” does not

comply with this Court’s Local Rules. See S.D. Ga. L. Civ. R. 83.7.

Notwithstanding Mr. Pharms’ consent, the motion must be DENIED.

Doc. 17. Mr. Grogan and Mr. Landreau1 remain counsel of record in this

case. If they wish to be removed as counsel of record, they are free to




1
  The Court notes that Mr. Landreau should be aware of his obligation to comply with
Local Rule 83.7, as the undersigned recently denied a “notice” submitted on the same
form in another case. See Clark v. Equifax Information Services, LLC, CV420-150, doc.
11 (S.D. Ga. Apr. 13, 2021). However, it appears that Mr. Landreau signed this
“notice” several days before that Order was entered. See doc. 17 at 1 (signed by
Matthew Landreau on April 9, 2021). The Court hopes that any further motions to
withdraw he files will comply with the Local Rules.
make such a request subject to compliance with all of the requirements

of Rule 83.7.

                            ay of April, 2021.
     SO ORDERED, this 19th day

                                _______________________________
                                  __________________________
                                CHR
                                  RISTOPH E L. R AY
                                 HRISTOPHER
                                       PHER
                                       PH
                                UNITED S TATESS MAGISTRATE JUDGE
                                SOUTHERN DISTRICT OF GEORGIA




                                  2
